955 So. 2d 1284 (2007)
Colby D'Andre MAYS, a Minor Appearing Through His Mother and Natural Tutrix, Sandra Mays DOWLES, and James Milton Penton
v.
SAFEWAY INSURANCE COMPANY, KLLM, Inc. and Vernon Sawyer, a Division of KLLM, Inc.
No. 2007-C-0666.
Supreme Court of Louisiana.
May 11, 2007.
*1285 In re Dowles, Sandra Mays, et al.; Penton, James Milton;  Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of Morehouse, 4th Judicial District Court Div. I, No. 04-346; to the Court of Appeal, Second Circuit, No. 41,911-CA.
Denied.
TRAYLOR, J., would grant.